DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this Application is a continuation of U.S. Application No. 16/286,223, filed on February 26, 2019, now U.S. Patent No. 10,834,578. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated October 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated October 1, 2020. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,834,578. 
Regarding claim 1, it recites, “A method comprising: 
obtaining data from a network device, wherein the network device processes data from a wireless network; 
determining a type of the data from the network device; 
based on the type of the data, transforming the data into a standardized format; 

publishing the partitioned data in the standardized format in a first topic to a correlation layer; 
responsive to publishing the partitioned data in the standardized format in the first topic to the correlation layer, obtaining the partitioned data in the standardized format in a second topic; and 
publishing the partitioned data in the standardized format to a subscriber of the second topic.”
Claims 1 and 2 of U.S. Patent No. 10,834,578 recites, “1. A method comprising: 
obtaining data from a network device, wherein the network device processes the data from a wireless network; 
determining a type of the data from the network device; 
based on the type of data, transforming the data into a standardized format;
partitioning the data into chunks, wherein the chunks are based on a cell identifier; 
obtaining the data in the standardized format by a messaging layer, wherein the messaging layer comprises messaging layer devices that partition the data in the standardized format into a first topic; and 
based on the first topic, publishing the partitioned data in the standardized format to a correlation layer, wherein the correlation layer comprises correlation layer devices that further processes the partitioned data in the standardized format to add information that places the data into a second topic.
2. The method of claim 1, further comprising: 
responsive to publishing the partitioned data in the standardized format in the first topic to the correlation layer, obtaining the partitioned data in the standardized format in the second topic; and 
publishing the partitioned data in the standardized format to a subscriber of the second topic.” 
Based on the limitations presented above, claim 1 of the instant application claims a part of the limitations in claims 1 and 2 of U.S. Patent No. 10,834,578, by using different wordings, such as “publishing the partitioned data in the standardized format in a first topic to a correlation layer” instead of “based on the first topic, publishing the partitioned data in the standardized format to a correlation layer” as indicated in italics. 
In fact, claim 1 is merely a broader version of the claims 1 and 2 of U.S. Patent No. 10,834,578 by eliminating some elements, such as “obtaining the data in the standardized format by a messaging layer, wherein the messaging layer comprises messaging layer devices that partition the data in the standardized format into a first topic,” and “wherein the correlation layer comprises correlation layer devices that further processes the partitioned data in the standardized format to add information that places the data into a second topic.”
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 5, 10, 18, and 19 as follows:
8.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,834,578. 
9.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 18 of U.S. Patent No. 10,834,578. 
10.	Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,834,578. 
11.	Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,834,578. 

Allowable Subject Matter
12.	Claims 1, 5, 10, 18, and 19 are rejected under the nonstatutory obviousness-type double patenting as presented above. Claims 1-20 would be allowable if the claim 
The closest prior art on record, Alfalujah et al. (US 2014/0274149) and Bell et al. (US 2015/0262421) are generally directed to various aspects of localizing wireless devices, in one such arrangement, a method of fingerprinting includes receiving, by a first network element, a plurality of records from a second network element and determining a first segment, wherein a first drive test record of the plurality of records can be assigned to the first segment, and a second segment can be determined, where a first area of the first segment is not equal to a second area of the second segment; partitioning captured data into data chunks associated with at least a first level of detail and a second level of detail and transmitting a portion of data from the at least one data chunk that is associated with the first level of detail or the second level of detail to a remote client device based on information associated with the first level of detail and the second level of detail. 
However, in consideration of the claim limitations filed on October 1, 2020, the information disclosure statement submitted on October 16, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“partitioning the data into chunks, wherein the chunks are based on a cell identifier; publishing the partitioned data in the standardized format in a first topic to a correlation layer;” and “responsive to publishing the partitioned data in the standardized 
Similar limitations are included in claims 10 and 19. 
Dependent claims 2-9, 11-18, and 20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Alfalujah et al. (US 2014/0274149) is generally directed to various aspects of localizing wireless devices, in one such arrangement, a method of fingerprinting includes receiving, by a first network element, a plurality of records from a second network element and determining a first segment, wherein a first drive test record of the plurality of records can be assigned to the first segment, and a second segment can be determined, where a first area of the first segment is not equal to a second area of the second segment;
Bell et al. (US 2015/0262421) is cited to show the method for partitioning captured data into data chunks associated with at least a first level of detail and a second level of detail and transmitting a portion of data from the at least one data chunk that is associated with the first level of detail or the second level of detail to a remote 
Choi et al. (US 2011/0312328) is directed to various aspects of the method for selecting at least one of the first communication devices based on a predetermined interference criterion, generating a signal with an identification of the at least one selected first communication device, transmitting the signal to a second communication device, to receive an indication from the second communication device specifying whether the communication terminal should use the frequency region for data communication with the second communication device, and to carry out data communication with the second communication device using the frequency region depending on the indication;
Eng et al. (US 5,751,708) is generally directed to various aspects of the access method that allows an end-user device (mobile or stationary) to place stand-alone requests for access to a communications network for transmission information packets arriving at an empty buffer of the end user-device, and to piggyback the requests with packet transmissions for subsequent information packets arriving at a non-empty buffer of the end-user device;
Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473